Citation Nr: 1721233	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  08-24 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a low back disability (claimed as levoscoliosis).

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2007 and May 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this appeal for additional development in July 2015.


FINDINGS OF FACT

1. Scoliosis of the spine was noted when the Veteran was examined for enlistment, and a preexisting scoliosis disability was clearly and convincingly not aggravated by active service.

2. Degenerative joint disease (DJD) did not have its onset in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed DJD is etiologically related to service.

3. Sleep apnea did not have its onset in service, and the preponderance of the evidence fails to establish that the Veteran's sleep apnea is etiologically related to service.






CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2016).

2. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1111, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

The Veteran was also provided with VA examinations in February and April 2016, which the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).


In addition, development in substantial compliance with the Board's remand instructions has been completed, including providing VA examinations, obtaining  medical opinions, and issuing a Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, including DJD, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  DJD is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.304(b).

Additionally, a preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where a preexisting condition was noted upon entry into service, the Veteran has the burden of showing that the preexisting condition worsened in service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the veteran establishes worsening during service, then the disability is presumed to have been aggravated in service, and the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Under 38 U.S.C.A. § 1154(b), for any veteran who engaged in "combat" with the enemy, VA shall accept satisfactory lay or other evidence as proof of a disease or injury being incurred in or aggravated by such service even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  However, the presumption is rebuttable by clear and convincing evidence to the contrary.

	(CONTINUED ON NEXT PAGE)






Analysis

A. Lumbar Spine

The Veteran has a current diagnosis of degenerative arthritis of the lumbar spine, spondylosis, and scoliosis.  See September 2010 and April 2016 VA examinations.  Element (1) of Shedden has been met.

With respect to his scoliosis, the Board finds that the condition was clearly noted at his entrance examination.  Another physical examination at entrance similarly recorded curvature of the spine and a short left leg.  The Veteran's scoliosis of the spine is a preexisting disability.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Hence, the presumption of soundness is not for application, but the Veteran may be entitled to compensation under presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran has submitted numerous statements concerning the severity of his scoliosis in service.  He claims that his service duties worsened his back pain, he needed a special boot to reduce back pain, he took painkillers in service, and he was constantly in the infirmary.  A May 2010 statement from a fellow serviceman appears to confirm the Veteran's history of treatment.  At an April 2015 hearing, the Veteran also testified about worsening pain in service from activities such as carrying packs, walking long distances, and moving without rest.
 
The Veteran's complaints of back pain in service are competent and credible.  They are supported by the May 2010 buddy statement.  Indeed, as a combat veteran, the Veteran's statements indicating a temporary increase in severity of his disability can establish aggravation.  See  38 U.S.C.A. § 1111;  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  The Veteran's statements throughout the period on appeal concerning his back disability are internally consistent, facially plausible, and consistent with other evidence from the Veteran, including the Veteran's hearing testimony.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Veteran's evidence is consistent with the circumstances of his service as a rifleman who served two years in the Republic of Vietnam.

Nevertheless, the April 2016 examiner opined that the Veteran's preexisting scoliosis was clearly and unmistakably not aggravated beyond its natural progression by service.  The examiner acknowledged that there was evidence that the Veteran continued to suffer from symptoms of scoliosis during service.  However, in essentially differentiating between symptoms (complaints of pain) and increased disability, the Veteran's progression was not beyond normal progression for the disorder.  There was only evidence of pain in service.  There was also an "extremely large gap of time" between service and the examination and no discernable evidence of actual progression.  Put another way, any changes to the level of disability of scoliosis was due to the natural course/progression of the condition.

The Board finds that there is clear and unmistakable evidence to rebut a finding of aggravation.  The examiner's opinion carries great weight, as it was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, the absence of complaints or treatment for back pain for decades after discharge is also afforded significant weight.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The aforementioned evidence clearly and convincingly rebuts a finding of aggravation under 38 U.S.C.A. § 1154(b).

Turning to the Veteran's DJD, the April 2016 VA examination confirmed a current diagnosis of the disability.  This evidence is again sufficient to meet Shedden element (1).  The record does not reflect a diagnosis of DJD within one year of service.  Moreover, the Veteran does not allege, nor does the record demonstrate, continuity of symptomatology attributable to DJD.  The Veteran is therefore not entitled to service connection on a presumptive basis.

With respect to Shedden element (2), the Board finds that under 38 U.S.C.A. § 1154(b), the Veteran has submitted satisfactory evidence of in-service back symptomology.  He provides a history of pain from service duties, use of a special boot and medication to alleviate back pain, and frequent visits to the infirmary.  The Board finds these statements credible and consistent with the circumstances of service.

What remains for consideration is whether there is a nexus between the Veteran's service and his current diagnosis.  There is no competent evidence of a nexus between the diagnosis of DJD and the Veteran's service.  The April 2016 VA examiner opined that the Veteran's DJD was less likely than not incurred in or caused by service.  The examiner determined that there was no objective medical evidence to confirm a diagnosis of DJD during service, no objective evidence of an in-service injury or condition, and a large time gap between service and the date of the examination.

While the examiner misstated that the first diagnosis of DJD was in April 2016, whereas the Veteran was also diagnosed with DJD in the September 2010 VA examination, the error is non-prejudicial.  The diagnosis would still be long after discharge in either case.  As previously stated, the examiner's opinion is entitled to great weight.  The Board acknowledges the Veteran's statements attributing his back pain and other symptoms to service; nevertheless, the Veteran is not competent to opine on the etiology of a complex medical condition such as DJD, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the absence of a diagnosis within one year of discharge, continuity of symptomatology, or competent medical evidence relating the Veteran's disability to service, the preponderance of the evidence is against service connection for DJD.

B. Sleep Apnea

A February 2016 VA examination diagnosed sleep apnea.  Element (1) of Shedden has been met.

The Veteran's sleep apnea is not a preexisting disability, and the presumption of soundness applies.  The Veteran's entrance examination did not note sleep apnea.  The February 2016 VA examiner opined that it was less likely than not that the Veteran's sleep apnea preexisted service, citing inconsistent testimony from the Veteran concerning the onset of his disability, the absence of a diagnosis of sleep apnea or reported sleep issues upon entry to service, and the absence of entry or evaluation of sleep issues in the Veteran's service treatment records.  The opinion carries great weight, as it was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board notes multiple lay statements from the Veteran and others concerning the onset of the Veteran's sleep apnea.  The record contains lay statements from the Veteran's son and coworker, as well as testimony from the Veteran's spouse at a Board hearing.  However, these statements all described the Veteran's sleep symptomology post-service.

Although the Veteran claims that he has had sleep apnea since childhood, he is not competent to diagnose a sleep disorder.  See Jandreau, 492 F.3d at 1376-77.  The Veteran has also provided contradictory statements in the course of this appeal.  At his April 2015 Board hearing and February 2016 sleep apnea examination, the Veteran stated that he had longstanding sleep problems prior to service.  However, earlier statements from the Veteran do not indicate a history of pre-service symptomology, and the Veteran's June 2008 notice of disagreement stated that the Veteran had "proper sleep" before entering service.  Moreover, at his hearing, the Veteran initially testified that he was diagnosed with sleep apnea three to four months after discharge, then stated that his sleep apnea was not diagnosed until 2005 or 2006.  Given these contradictions, the Board affords the Veteran's lay statements concerning his pre-service sleep symptomology little weight.  See Caluza, 7 Vet. App. 498.  In the absence of a notation of sleep apnea on the Veteran's entrance examination or clear and unmistakable evidence that the Veteran's sleep apnea preexisted service, the presumption of soundness applies.

With respect to Shedden element (2), the Board finds that under 38 U.S.C.A. 
§ 1154(b), the Veteran has submitted satisfactory evidence of in-service sleep symptomology.  He provides a history of persistent tiredness and hypersomnolence, as well as regular visits to the infirmary.  The aforementioned May 2010 statement from a fellow serviceman appears to confirm this history of symptomology.  These statements credible and consistent with the circumstances of service.

What remains for consideration is whether there is a nexus between the Veteran's service and his current diagnosis.  There is no competent evidence of a nexus between the diagnosis of sleep apnea and the Veteran's service.  The February 2016 examiner opined that the Veteran's sleep apnea was less likely than not incurred during active duty service or within a year of separation from active duty service.  The examiner rationalized this by noting the absence of a diagnosis of sleep apnea or reports of sleep problems until decades after service.  The examiner also observed that the Veteran reported using a CPAP machine more than a decade before the machines were widely commercially produced.  This is additional evidence of the Veteran being a poor historian with respect to when his sleep apnea was initially diagnosed, which further erodes the credibility of his assertions.

The examiner's opinion is entitled to great weight.  The Board acknowledges the Veteran's statements attributing his sleep apnea to service; nevertheless, the Veteran is not competent to opine on the etiology of a complex medical condition such as sleep apnea, and his statements are therefore afforded no weight.  See Jandreau, 492 F.3d 1372.  Thus, based on the absence of competent medical evidence relating the Veteran's disability to service, the preponderance of the evidence is against service connection for sleep apnea.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for sleep apnea is denied.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


